Argued April 17, 1939.
For the reasons so clearly stated by Judge CARR, of the court below, in his dissenting opinion, which will be found in the reporter's statement, we are of opinion that the judgment on the award in favor of the claimant must be reversed and judgment entered for the defendant.1
It is so ordered.
1 See also Elder v. Penna. R.R. Co., 118 Pa. Super. 137,148, 180 A. 183; Martini v. Director General, 77 Pa. Super. 529,534; Phila.  R. Ry. Co. v. Di Donato, 256 U.S. 327, 329;Bauchspies v. Central R. of N.J., 287 Pa. 590, 135 A. 728; Gluntv. Penna. R.R. Co., 249 Pa. 522, 95 A. 109.